Exhibit 10.1

 

August 2, 2018

 

Forum Merger II Corporation

1345 Avenue of the Americas, 11th Floor

New York, NY 10105

 

Re:Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among Forum Merger II Corporation, a Delaware corporation (the “Company”),
and Jefferies LLC, as representative (the “Representative”) of the several
underwriters (each, an “Underwriter” and collectively, the “Underwriters”),
relating to an underwritten initial public offering (the “Public Offering”), of
23,000,000 of the Company’s units (including up to 3,000,000 units that may be
purchased to cover over-allotments, if any) (the “Units”), each comprised of one
share of the Company’s Class A common stock, par value $0.0001 per share (the
“Common Stock”), and one redeemable warrant. Each Warrant (each, a “Warrant”)
entitles the holder thereof to purchase one share of Common Stock at a price of
$11.50 per share, subject to adjustment. The Units will be sold in the Public
Offering pursuant to a registration statement on Form S-1 and prospectus (the
“Prospectus”) filed by the Company with the U.S. Securities and Exchange
Commission (the “Commission”) and the Company has applied to have the Units
listed on The Nasdaq Capital Market. Certain capitalized terms used herein are
defined in paragraph 12 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of Forum Investors II LLC (the “Sponsor”) and the undersigned
individuals, each of whom is a member of the Company’s board of directors and/or
management team (each, an “Insider” and collectively, the “Insiders”), hereby
agrees with the Company as follows:

 

1.The Sponsor and each Insider agrees that if the Company seeks stockholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, it, he or she shall (i) vote any shares of
Capital Stock owned by it, him or her in favor of any proposed Business
Combination and (ii) not redeem any shares of Common Stock owned by it, him or
her in connection with such stockholder approval.

 

  2. The Sponsor and each Insider hereby agrees that in the event that the
Company fails to consummate a Business Combination within 18 months from the
closing of the Public Offering, or such later period approved by the Company’s
stockholders in accordance with the Company’s amended and restated certificate
of incorporation (the “Charter”), the Sponsor and each Insider shall take all
reasonable steps to cause the Company to (i) cease all operations except for the
purpose of winding up, (ii) as promptly as reasonably possible but not more than
10 business days thereafter, subject to lawfully available funds therefor,
redeem 100% of the Common Stock sold as part of the Units in the Public Offering
(the “Offering Shares”), at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account (as defined below),
including interest earned on the funds held in the Trust Account and not
previously released to the Company to pay its franchise and income taxes (less
up to $100,000 of interest to pay dissolution expenses), divided by the number
of then outstanding Offering Shares, which redemption will completely extinguish
all Public Stockholders’ rights as stockholders (including the right to receive
further liquidating distributions, if any), subject to applicable law, and (iii)
as promptly as reasonably possible following such redemption, subject to the
approval of the Company’s remaining stockholders and the Company’s board of
directors, dissolve and liquidate, subject in each case to the Company’s
obligations under Delaware law to provide for claims of creditors and other
requirements of applicable law. The Sponsor and each Insider agrees to not
propose any amendment to the Charter to modify the substance or timing of the
Company’s obligation to redeem 100% of the Offering Shares if the Company does
not complete a Business Combination within 18 months from the closing of the
Public Offering, unless the Company provides its public stockholders with the
opportunity to redeem their shares of Common Stock upon approval of any such
amendment at a per-share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account, including interest earned on the funds
held in the Trust Account and not previously released to the Company to pay its
franchise and income taxes, divided by the number of then outstanding Offering
Shares.

 



 

 

 

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares held by it, him or her. The Sponsor
and each Insider hereby further waives, with respect to any shares of Common
Stock held by it, him or her, if any, any redemption rights it, he or she may
have in connection with the consummation of a Business Combination, including,
without limitation, any such rights available in the context of a stockholder
vote to approve such Business Combination or a stockholder vote to approve an
amendment to the Charter to modify the substance or timing of the Company’s
obligation to redeem 100% of the Offering Shares if the Company has not
consummated a Business Combination within the time period set forth in the
Charter or in the context of a tender offer made by the Company to purchase
shares of Common Stock (although the Sponsor, the Insiders and their respective
affiliates shall be entitled to redemption and liquidation rights with respect
to any Offering Shares it or they hold if the Company fails to consummate a
Business Combination within 18 months from the date of the closing of the Public
Offering).

 

  3. During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the Sponsor and each Insider
shall not, without the prior written consent of the Representatives, (i) sell,
offer to sell, contract or agree to sell, hypothecate, pledge, grant any option
to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations of the Commission promulgated thereunder, with respect to any
Units, shares of Common Stock, Founder Shares, Warrants or any securities
convertible into, or exercisable, or exchangeable for, shares of Common Stock
owned by it, him or her, (ii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any Units, shares of Common Stock, Founder Shares, Warrants or any
securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock owned by it, him or her, whether any such transaction is to be
settled by delivery of such securities, in cash or otherwise, or (iii) publicly
announce any intention to effect any transaction specified in clause (i) or
(ii). Each of the Insiders and the Sponsor acknowledges and agrees that, prior
to the effective date of any release or waiver, of the restrictions set forth in
this paragraph 3 or paragraph 7 below, the Company shall announce the impending
release or waiver by press release through a major news service at least two
business days before the effective date of the release or waiver. Any release or
waiver granted shall only be effective two business days after the publication
date of such press release. The provisions of this paragraph will not apply if
the release or waiver is effected solely to permit a transfer not for
consideration and the transferee has agreed in writing to be bound by the same
terms described in this Letter Agreement to the extent and for the duration that
such terms remain in effect at the time of the transfer.

 

  4. In the event of the liquidation of the Trust Account upon the failure of
the Company to consummate its initial Business Combination within the time
period set forth in the Charter, the Sponsor (the “Indemnitor”) agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claim, damage and expense whatsoever (including, but not limited to, any and all
legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened) to which the
Company may become subject as a result of any claim by (i) any third party for
services rendered or products sold to the Company or (ii) any prospective target
business with which the Company has entered into a written letter of intent,
confidentiality or other similar agreement or Business Combination agreement (a
“Target”); provided, however, that such indemnification of the Company by the
Indemnitor (x) shall apply only to the extent necessary to ensure that such
claims by a third party or a Target do not reduce the amount of funds in the
Trust Account to below the lesser of (i) $10.00 per Offering Share and (ii) the
actual amount per Offering Share held in the Trust Account as of the date of the
liquidation of the Trust Account, if less than $10.00 per Offering Share is then
held in the Trust Account due to reductions in the value of the trust assets,
less interest earned on the Trust Account which may be withdrawn to pay taxes,
(y) shall not apply to any claims by a third party or a Target which executed a
waiver of any and all rights to the monies held in the Trust Account (whether or
not such waiver is enforceable) and (z) shall not apply to any claims under the
Company’s indemnity of the Underwriters against certain liabilities, including
liabilities under the Securities Act of 1933, as amended. The Indemnitor shall
have the right to defend against any such claim with counsel of its choice
reasonably satisfactory to the Company if, within 15 days following written
receipt of notice of the claim to the Indemnitor, the Indemnitor notifies the
Company in writing that it shall undertake such defense.

 



 2 

 

  

  5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 3,000,000 Units within 45 days from the
date of the Prospectus (and as further described in the Prospectus), the Sponsor
agrees to forfeit, at no cost, a number of Founder Shares in the aggregate equal
to 750,000 multiplied by a fraction, (i) the numerator of which is 3,000,000
minus the number of Units purchased by the Underwriters upon the exercise of
their over-allotment option, and (ii) the denominator of which is 3,000,000. The
forfeiture will be adjusted to the extent that the over-allotment option is not
exercised in full by the Underwriters so that the Initial Stockholders will own
an aggregate of 20.0% of the Company’s issued and outstanding shares of Capital
Stock after the Public Offering (not including shares of Class A Common Stock
underlying the Private Placement Units (as defined below)).

 

  6. (a) The Sponsor and each Insider hereby agrees not to participate in the
formation of, or become an officer or director of, any other any other special
purpose acquisition companies with a class of securities registered under the
Exchange Act until the Company has entered into a definitive agreement regarding
an initial Business Combination or unless the Company has failed to complete a
Business Combination within the time period set forth in the Charter.

 

(b) The Sponsor and each Insider hereby agrees and acknowledges that: (i) the
Underwriters and the Company would be irreparably injured in the event of a
breach by such Sponsor or an Insider of its, his or her obligations under
paragraphs 1, 2, 3, 4, 5, 6(a), 7(a), and 7(b), as applicable, of this Letter
Agreement (ii) monetary damages may not be an adequate remedy for such breach
and (iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

 

  7. (a) The Sponsor and each Insider agrees that it, he or she shall not
Transfer any Founder Shares (or shares of Common Stock issuable upon conversion
thereof) until the earlier of (A) one year after the completion of the Company’s
initial Business Combination or (B) subsequent to the Business Combination, (x)
if the last sale price of the Common Stock equals or exceeds $12.00 per share
(as adjusted for stock splits, stock dividends, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing at least 150 days after the Company’s initial Business
Combination or (y) the date on which the Company completes a liquidation,
merger, capital stock exchange, reorganization or other similar transaction that
results in all of the Company’s stockholders having the right to exchange their
shares of Common Stock for cash, securities or other property (the
“Founder Shares Lock-up Period”).

 

(b) The Sponsor and each Insider agrees that it, he or she shall not Transfer
any Private Placement Units (or any securities underlying the Private Placement
Units, including the shares of Common Stock and Private Placement Warrants (as
defined below) included in the Private Placement Units and the shares of Common
Stock issued or issuable upon the exercise of the Private Placement Warrants),
until 30 days after the completion of a Business Combination (the
“Private Placement Units Lock-up Period”, together with the Founder Shares
Lock-up Period, the “Lock-up Periods”).

 

(c) Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
Transfers of the Founder Shares, Private Placement Units, component securities
of Private Placement Units and shares of Common Stock issued or issuable upon
the exercise or conversion of the Private Placement Warrants or the Founder
Shares and that are held by the Sponsor, any Insider or any of their permitted
transferees (that have complied with this paragraph 7(c)), are permitted (a) to
the Company’s officers or directors, any affiliate or family member of any of
the Company’s officers or directors, any members of the Sponsor or any affiliate
of the Sponsor; (b) in the case of an individual, by gift to a member of such
individual’s immediate family or to a trust, the beneficiary of which is a
member of such individual’s immediate family, an affiliate of such individual or
to a charitable organization; (c) in the case of an individual, by virtue of
laws of descent and distribution upon death of such individual; (d) in the case
of an individual, pursuant to a qualified domestic relations order; (e) by
private sales or transfers made in connection with the consummation of an
initial Business Combination at prices no greater than the price at which the
securities were originally purchased; (f) in the event of the Company’s
liquidation prior to the completion of an initial Business Combination; (g) by
virtue of the laws of the State of Delaware or the Sponsor’s limited liability
company agreement upon dissolution of the Sponsor; or (h) in the event of the
Company’s liquidation, merger, capital stock exchange, reorganization or other
similar transaction which results in all of the Company’s stockholders having
the right to exchange their shares of Common Stock for cash, securities or other
property subsequent to the Company’s completion of an initial Business
Combination; provided, however, that in the case of clauses (a) through (e) or
(g), these permitted transferees must enter into a written agreement with the
Company agreeing to be bound by the transfer restrictions herein.

 



 3 

 

  

  8. The Sponsor and each Insider represents and warrants that it, he or she has
never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all respects and does not omit any
material information with respect to the Insider’s background. Each Insider’s
questionnaire furnished to the Company is true and accurate in all respects.
Each Insider represents and warrants that: it, he or she is not subject to or a
respondent in any legal action for, any injunction, cease-and-desist order or
order or stipulation to desist or refrain from any act or practice relating to
the offering of securities in any jurisdiction; it, he or she has never been
convicted of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating
to any financial transaction or handling of funds of another person, or (iii)
pertaining to any dealings in any securities and it, he or she is not currently
a defendant in any such criminal proceeding.

 

  9. Except as disclosed in the Prospectus, neither the Sponsor nor any officer,
nor any affiliate of the Sponsor or any officer, nor any director of the
Company, shall receive from the Company any finder’s fee, reimbursement,
consulting fee, non-cash payments, monies in respect of any repayment of a loan
or other compensation prior to, or in connection with any services rendered in
order to effectuate, the consummation of the Company’s initial Business
Combination (regardless of the type of transaction that it is), other than the
following, none of which will be made from the proceeds held in the Trust
Account prior to the completion of the initial Business Combination: repayment
of a loan and advances up to an aggregate of $300,000 made to the Company by the
Sponsor; payment to an affiliate of the Sponsor for certain office space,
utilities and secretarial and administrative support as may be reasonably
required by the Company for a total of $15,000 per month; reimbursement for any
reasonable out-of-pocket expenses related to identifying, investigating and
consummating an initial Business Combination, and repayment of loans, if any,
and on such terms as to be determined by the Company from time to time, made by
the Sponsor or any of the Company’s officers or directors to finance transaction
costs in connection with an intended initial Business Combination, provided,
that, if the Company does not consummate an initial Business Combination, a
portion of the working capital held outside the Trust Account may be used by the
Company to repay such loaned amounts so long as no proceeds from the Trust
Account are used for such repayment. Up to $1,200,000 of such loans may be
convertible into units at a price of $10.00 per unit at the option of the
lender. Such units would be identical to the Private Placement Units (as defined
below), including as to exercise price, exercisability and exercise period.

 

  10. The Sponsor and each Insider has full right and power, without violating
any agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as a
director on the board of directors of the Company and hereby consents to being
named in the Prospectus as a director of the Company.

 

  11. As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses; (ii)
“Capital Stock” shall mean, collectively, the Common Stock and the Founder
Shares; (iii) “Founder Shares” shall mean (a) the 5,750,000 shares of the
Company’s Class B common stock, par value $0.0001 per share, initially issued to
the Sponsor (up to 750,000 Shares of which are subject to complete or partial
forfeiture by the Sponsor if the over-allotment option is not exercised by the
Underwriters) for an aggregate purchase price of $25,000, or $0.004 per share,
prior to the consummation of the Public Offering; (iv) “Initial Stockholders”
shall mean the Sponsor and any Insider that holds Founder Shares; (v)
“Private Placement Warrants” shall mean the warrants to purchase up to 655,000
shares of Common Stock of the Company (or 715,000 shares of Common Stock if the
over-allotment option is exercised in full) underlying the units (“Private
Placement Units”) that the Sponsor and the Underwriters have agreed to purchase
for an aggregate purchase price of $6,550,000 (or $7,150,000 if the
over-allotment option is exercised in full), or $10.00 per unit, in a private
placement that shall occur simultaneously with the consummation of the Public
Offering; (vi) “Public Stockholders” shall mean the holders of securities issued
in the Public Offering; (vii) “Trust Account” shall mean the trust fund into
which a portion of the net proceeds of the Public Offering shall be deposited;
and (viii) “Transfer” shall mean the (a) sale of, offer to sell, contract or
agreement to sell, hypothecate, pledge, grant of any option to purchase or
otherwise dispose of or agreement to dispose of, directly or indirectly, or
establishment or increase of a put equivalent position or liquidation with
respect to or decrease of a call equivalent position within the meaning of
Section 16 of the Exchange Act, and the rules and regulations of the Commission
promulgated thereunder with respect to, any security, (b) entry into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any security, whether any such transaction
is to be settled by delivery of such securities, in cash or otherwise, or (c)
public announcement of any intention to effect any transaction specified in
clause (a) or (b).

 



 4 

 

 

  12. The Company will maintain an insurance policy or policies providing
directors’ and officers’ liability insurance, and each Director shall be covered
by such policy or policies, in accordance with its or their terms, to the
maximum extent of the coverage available for any of the Company’s directors or
officers.

 

  13. This Letter Agreement constitutes the entire agreement and understanding
of the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

  14. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other parties. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor and each Insider and their respective successors, heirs and assigns
and permitted transferees.

 

  15. Nothing in this Letter Agreement shall be construed to confer upon, or
give to, any person or corporation other than the parties hereto any right,
remedy or claim under or by reason of this Letter Agreement or of any covenant,
condition, stipulation, promise or agreement hereof. All covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees.

 

  16. This Letter Agreement may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

  17. This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

  18. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

  20. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

  21. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods or (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Public Offering is not consummated and closed by December 31, 2018; provided
further that paragraph 4 of this Letter Agreement shall survive such
liquidation.

 

[Signature Page Follows]

 

 5 

 

 

  Sincerely,      

FORUM INVESTORS II LLC

 

By: Forum Capital Management II LLC,

as managing member

        By: /s/ David Boris     Name: David Boris     Title: Managing Member

 

  By: /s/ Marshall Kiev     Name: Marshall Kiev

 

  By: /s/ David Boris     Name: David Boris

 

  By: /s/ Neil Goldberg     Name: Neil Goldberg

 

  By: /s/ Richard Katzman     Name: Richard Katzman

 

  By: /s/ Steven Berns     Name: Steven Berns         By: /s/ Jeffrey Nachbor  
  Name: Jeffrey Nachbor

 

Acknowledged and Agreed:       FORUM MERGER II CORPORATION         By: /s/
Marshall Kiev     Name: Marshall Kiev     Title: Co- Chief Executive Officer  

 

[Signature Page to Letter Agreement]

 



 6 

